Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-7, 15, 18, 19, 27, 28 and 30-37 are currently under examination, wherein claims 1, 2, 4, 15 and 28 have been amended and claims 31-37 have been newly added in applicant’s amendment filed on February 15, 2022. Claims 11, 16, 20, 21, 25, 26 and 29 have been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous restriction of claims 26 and 29 and the previous rejections of claims 1-7, 11, 15, 16, 18-21, 25, 27, 28 and 30 under 35 U.S.C. 103 as stated in the Office action dated November 15, 2021 have been withdrawn in light of applicant’s amendment filed on February 15, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 15, 18, 19, 27, 28 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over McIsaac et al. (US Pub. 2012/0055586 A1).
With respect to claims 1-7, 15, 18, 19, 27, 28 and 30-37, McIsaac et al. (‘586 A1) discloses a lead-free solder alloy comprising by weight 43-50% Bi, 31-36% Sn, 1-13% Ni, 1-25% Sb, less than 10% at least one of In, Ga, Zn, Cr and Cu (abstract, claims 1, 4, 18, 25 and 26). The highest Bi, Sn and combined Bi and Sn contents disclosed by McIsaac et al. (‘586 A1) are close to the claimed lowest contents respectively. Furthermore, an alloy containing by weight 1% Sb, 1% Ni, 0.01% In and 0.01% Cu suggested by McIsaac et al. (‘586 A1) would contain up to 97.98% combined Bi and Sn (e.g. up to 56% Bi and up to 41.98% Sn) which would overlap the claimed ranges respectively. The content ranges of the other elements overlap the claimed ranges respectively. The combined Sb and Ni content range of 2-38% would overlap the claimed combined ranges of 0.02-3.5% and up to 2.5%. The lowest Sb and Ni contents of 1% disclosed by McIsaac et al. (‘586 A1) is close to the highest Sb and Ni contents of 0.7% as claimed in claims 35 and 36 respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed content ranges within the disclosed ranges of McIsaac et al. (‘586 A1) with an expectation of success because McIsaac et al. (‘586 A1) discloses the same utility over the entire disclosed ranges.
The recitation of “for use in a downhole environment” in claims 1 and 15 has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process 
	McIsaac et al. (‘586 A1) does not specify the melting point range as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and McIsaac et al. (‘586 A1)’s alloys are identical or substantially identical in composition as discussed above, therefore a prima facie case of obviousness exists. The same ranges and feature as claimed would be expected with the claimed and McIsaac et al. (‘586 A1)’s alloys.
	McIsaac et al. (‘586 A1) does not specify that the alloy is a eutectic composition or a near-eutectic composition as claimed. However, it would have been obvious to one of ordinary skill in the art that the alloy disclosed by McIsaac et al. (‘586 A1) would include a eutectic composition or a near-eutectic composition as claimed because McIsaac et al. (‘586 A1) discloses the same alloy as claimed in view of the overlapping elemental content ranges as discussed above.
Response to Arguments
4.	The applicant’s arguments filed on February 15, 2022 have been fully considered but they are not persuasive.	

Second, the applicant argues that the examiner’s assertion that McIsaac et al. (‘586 A1) discloses a combined Sb and Ni content range of 2-38% is not correct. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. McIsaac et al. (‘586 A1) discloses a lead-free solder alloy comprising by weight 43-50% Bi, 31-36% Sn, 1-13% Ni, 1-25% Sb, less than 10% at least one of In, Ga, Zn, Cr and Cu (abstract, claims 1, 4, 18, 25 and 26), indicating clearly that the combined Sb and Ni content range is indeed 2-38%. The remaining 4.01% as calculated by the applicant does not have to be attributed to the Ni, Sb, or the combination thereof because the inclusive or open-ended transitional phrase of “comprises” is used to define the solder alloy composition in claim 18, indicating clearly that other elements can be included in the alloy as desired.
Third, the applicant argues that modifying the alloys of McIsaac et al. (‘586 A1) to be an eutectic composition having the claimed melting temperature range would render McIsaac et al. (‘586 A1) unsatisfactory for its intended purpose. In response, see the rejections of the claimed eutectic composition and melting temperature range; and the examiner’s responses to applicant’s arguments above. The alloys of McIsaac et al. (‘586 A1) do not need to be modified at all to meet the instant claim limitations.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/



3/4/2022